Citation Nr: 1215315	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO. 06-32 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This appeal was previously before the Board in October 2007, October 2008, March 2009 and January 2010. The RO has complied with the remand directives. 

The Veteran appeared and testified at a personal hearing in June 2007 before a Veterans Law Judge sitting in Louisville, Kentucky; however, as the Veterans Law Judge no longer worked for the Board prior to a decision on the issue, the Veteran was offered the opportunity to present testimony before the undersigned Acting Veterans Law Judge. In September 2009, the Veteran consented to an audio hearing before the undersigned Acting Veterans Law Judge after technical difficulties made a videoconference hearing impossible. Transcripts of both hearings are contained in the record. Additional evidence presented after the record was sent to the Board was accompanied by a waiver of original review by the RO.

The Board has recharacterized the issue in this case to include all relevant mental health disorders. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant). 


  
FINDINGS OF FACT

1. The Veteran has been diagnosed as having PTSD and major depressive disorder.

2. The claimed in-service stressors upon which the Veteran's PTSD diagnosis is based are not related to hostile military or terrorist activity.

3. The stressors upon which the Veteran's PTSD diagnosis is based cannot be verified.

4. With resolution of the doubt in favor of the Veteran, the Veteran's acquired psychiatric disorder, including major depressive disorder, is related to his active military service. 


CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired psychiatric disorder, to include a major depressive disorder, are approximated. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

 
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Merits of the Claim

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert, supra. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred." 38 C.F.R. § 3.304(f). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication. 

A review of the Veteran's service treatment records is negative for treatment for diagnosis of psychiatric disability while the Veteran was in active service. The Veteran's DD Form 214 shows that the Veteran served from August 1972 to August 1974, and served in Korea from February 1973 to March 1974; and that he earned a National Defense Service Medal and an Armed Forces Expeditionary Medal (Korea), and a Marksman (Rifle) award.

The Veteran has indicated numerous stressors, including: (1) during basic training the Veteran discovered the dead overdosed bodies of several soldiers; (2) he witnessed a racially-fueled fight in a barracks and felt the need to arm himself with a broom handle; (3) he was choked and beaten by a Drill Instructor who broke up the racially-fueled fight; (4) he was arrested and beaten by Georgia police officers along with a friend ("Tony"), and the friend was so badly beaten he later died; (5) he ran over an old man/several people with tanks in Korea; (6) he killed South Korean student rioters; (7) he was held at gun-point and had prisoners taken from him and 2nd Lieutenant Ryan in Korea; and (8) he was part of a "black ops" group that participated in black market deals with Koreans and other American soldiers that caused him to shoot and kill several people and to burn down a building with people inside of it. The Veteran also indicated that due to his black market dealings he was almost arrested by the South Korean police, but instead was arrested by Army military police. He claims he was then given a full board court-martial and sentenced to six years hard labor, but that the sentence and the court-martial were merely for show, so that the Korean police would think the military had taken corrective action toward one of their soldiers.

The Veteran underwent a VA examination in June 2008 by a board of two psychologists. The examiners diagnosed the Veteran with PTSD and major depressive disorder. They opined that "it is as least as likely as not that the Veteran's PTSD and other changes in his behavioral patterns are attributable to the multiple traumas he experienced [in service]."  As the basis of the diagnosis, the examiners specifically cite the Veteran's role in his alleged Special Ops position, as well as his period in basic training during which he allegedly witnessed at least three suicide attempts, a physical attack of a white soldier by three black soldiers during a racial dispute, and a personal assault by his drill instructor. 

As discussed above, the law does not require verification of stressors if the stressors claimed by a Veteran are related to the Veteran's fear of hostile military or terrorist activity. Here, the Board finds that the Veteran's cited stressors, particularly those that form the basis of his PTSD diagnosis, are not related to the Veteran's fear of hostile military or terrorist activity. Although the Veteran served in the Vietnam era, he was stationed in Korea, which was not a hostile military threat to the United States. Additionally, his alleged participation in the "Special Ops" mission is not related to hostile military or terrorist activity as he claimed it was related to black market dealings with Koreans and other American soldiers. Finally, the alleged suicides and assault that he witnessed, as well as the personal attack, occurred during basic training and were not related to hostile military or terrorist activity. Therefore, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressors. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

A formal finding from the US Army and Joint Services Records Research Center (JSRRC) was issued in November 2011. The memorandum documented the efforts made to verify the Veteran's stressors. Specifically, the JSRRC noted the following: 

On November 29, 2010, the AMC wrote to the HQ US Army Criminal Investigations Command in an attempt to determine whether any information was available to determine whether a Drill Sergeant, SSgt Jerry Stout, assaulted the Veteran and whether any records were available to verify the death of a Gary Brock due to an overdose. A negative response, dated December 21, 2010, stated: "No record of incident."

With regard to the Veteran's contention of being beaten by Georgia police officers, along with his friend "Tony" (who was allegedly medically discharged and later passed away), a PIES 020 Morning Report request was submitted on December 29, 2010. This Morning Report request asked NPRC to search for any documentation containing remarks regarding absentees, based on hospitalization, etc. On March 1, 2011, NPRC responded with negative results, stating: 'the allegation has been investigated and the following results were found: search of M/R of Co A 3rd Bn School BDE from 10/24/72 to 01/22/73 was negative. No remarks were located on the incident - individual.'

Also, personnel records and service treatment records suggest no encounter with civilian authorities, or treatment for any trauma sustained in the relevant time frame of the alleged incident.

On March 8, 2011, a letter was sent to the National Records and Archives Administration (NARA) requesting verification of the Veteran's contentions of a race riot in basic traing at Fort Knox, having had Korean prisoners taken from him at gunpoint while serving in Korea, and having witnessed a structure fire immediately off based in Camp Casey, Korea. A response from NARA showed no records of a race riot. The U.S. Army Crime Records Center was also contact for verification of the Veteran's stressors, but its response was "no records."  

Furthermore, there are no personnel records which indicate that the Veteran served with U.S. Military Intelligence/C.I.A. 

The February 2008 examiners pointed out a sentence from the RO's August 2006 Statement of the Case (SOC) which states: "We went out to US Army Crime Records Center and were informed on records found in support of your allegations of stressors in military service."  The examiners were interested in this statement and the possible implication that there were somewhere relevant Army Crime records pertaining to the Veteran. However, it appears as though this is a typographical error, as in the next paragraph it states the "US Army Crime Records Center did not find any evidence to support the stressors," and the September 2003 response from the Army Crime Records Center contained in the claims file states that no records were found pertaining to the RO's request. 

Given the extensive efforts taken to verify the Veteran's stressors with no success, the RO determined that additional efforts would be futile. 

At the February 2008 VA examination, the examiners noted that they found the Veteran to be extremely credible. Additionally, the Veteran submitted a statement from his counselor, L.S., LCSW, DCSW. Mr. L.S. opined that although the Veteran's stressors have not been verified, he found the Veteran to be credible. Specifically, he noted that the Veteran never presented as "benefit seeking" and initially declined pursing a claim. Mr. L.S. further opined that, in his experience, the Veteran's statements and symptoms were consistent with that of similarly situated Veterans and this bolsters the Veteran's credibility.

However, the Court has held that merely because a physician or other health care professional has accepted an appellant's description of his active duty experience as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD. Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). Further, the existence of an event alleged as a "stressor" that caused PTSD, although not the adequacy of the event to cause PTSD, is an adjudicative, not a medical, determination. Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

In this regard, the Board finds that the stressors claimed by the Veteran at his VA examination cannot be verified. There is no evidence of the Veteran's assignment in a special operations unit and none of the deaths or suicides which the Veteran claims to have witnessed have been verified. Therefore, as the occurrence of these stressors is unverified, they cannot be used to support a diagnosis of PTSD for the purposes of entitlement to service connection. 

With regard to the PTSD regulation change noted above, the Board notes that the Veteran has claimed a fear of hostile military or terrorist activity and a VA examiner has diagnosed him with PTSD based on that fear. However, the regulation specifically states that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 38 C.F.R. § 3.304(f).

The Board finds, that being stationed in Korea, outside of the Vietnam war zone, the Veteran was unlikely to have experienced, witnessed, or been confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft. Accordingly, while the Veteran may have been generally afraid, such fear does not meet the criteria of 38 C.F.R. § 3.309(e) as revised. Therefore, the VA examiners' diagnosis of PTSD based upon the reported, but uncorroborated stressors of participation in a Special Ops unit and witnessing deaths and suicides of fellow soldiers is inadequate to serve as the basis of a grant of entitlement to service connection for PTSD. 

With regard to the Veteran's other claimed stressors, these are not verified. Additionally, they are not actions considered to be hostile military or terrorist activities as defined by the regulation above. Therefore, the Board finds that a diagnosis of PTSD based on these reported stressors is inadequate upon which to base a grant of entitlement to service connection for PTSD. 

In sum, while the Veteran has been diagnosed with PTSD, the diagnoses are not based on verified stressors or fear of hostile military or terrorist activity as required by regulation. Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim to the extent it is based on the theory that he has PTSD related to in-service stressor incidents, for the reason that the stressors have not been corroborated by credible supporting evidence. See 38 C.F.R. § 3.304(f). This is not intended as a denial of the Veteran's claim, but rather as a finding that the legal and regulatory criteria for entitlement under the theory that the Veteran has PTSD due to in-service stressors are not met or approximated.
 
However, although the criteria for a grant of service connection for PTSD based on in-service stressors are not met or approximated, the preponderance of the evidence shows that he has a current acquired psychiatric disability, whatever the diagnosis, that includes a major depressive disorder. Pursuant to the Court's holding in Clemons, the Board must consider alternative applicable diagnoses in adjudicating the current claim for service connection for an acquired psychiatric disability. Clemons, supra. 

As stated above, the February 2008 VA examiners opined that the Veteran's behavioral changes began during service. The examiners found the Veteran to be credible in relating that such symptoms began during service.
 
The Veteran's service treatment records are silent or negative for any psychological disorder or complaints. However, 1973 and 1974 service personnel records show that the Veteran was arraigned and tried for various violations of the Uniform Code of Military Justice, including willful disobeying of orders and failure to report for duty. Some of the charges against him were of an unusual and personal nature. They include failure to get a haircut within military specifications despite direct orders to do so, failure to appear for Work Call Formation, and failure to get out of bed when directly ordered to do so. 

These service personnel records are consistent and are corroborative of the Veteran's lay histories provided as to experiencing psychiatric difficulties during service. Further, multiple VA clinicians have found the Veteran credible in his history as to when symptoms began.

Also, at VA treatment for unrelated conditions in December 1990, the Veteran provided a history of having stopped drinking four to five years earlier. This is consistent with current psychiatric histories, found credible by treating examiners and clinicians, that the Veteran drank heavily for approximately ten years after being discharged from service as a result of the psychiatric difficulties that began during active service, had partial success beginning in 1985 in abstaining from alcohol, and had successfully maintained abstinence from alcohol since 1993.

For example, in a February 2001 treatment record, the Veteran's physician stated that "it appears that [the Veteran] may have had some measure of PTSD since discharge from the military as he has used alcohol heavily in the past to 'get to sleep and feel at peace.'"  The Veteran filed his claim for "mental problems" in September 2002. 

At the February 2008 VA examination, the examiners noted that the Veteran began to abuse alcohol during service and withdrew from social interactions as a way to deal with his fear and intense discomfort he experienced as a result of the racial problems he alleged occurred during service. The examiners further stated that after the Veteran's discharge from service, he drank heavily, was having intrusive memories, and nightmares, and felt trapped, uncomfortable, unhappy, angry and tense.

Although the Veteran's stressors were not corroborated, the Board finds his lay testimony regarding his in-service psychiatric difficulties competent and credible, as they are supported by difficulties indicated in the service personnel records. See Jandreau, supra. The Veteran has a diagnosis of major depressive disorder; there is lay, service personnel record, and medical opinion evidence of in-service symptoms; and the February 2008 and September 2009 opinions relate the Veteran's mental disorders to his period of service. With resolution of the doubt in favor of the Veteran, the Board finds that the Veteran has an acquired psychiatric disorder, including major depressive disorder, that was incurred as a result of his period of active service. Affording all benefit of the doubt in favor of the Veteran, the Veteran's claim of service connection for an acquired psychiatric disorder, to include a major depressive disorder, is granted. 




(CONTINUED ON NEXT PAGE)
This is intended as a full grant of the benefit sought on appeal, with application of the benefit of the doubt rule, under a theory of entitlement that the Veteran has a currently acquired psychiatric disorder, including a major depressive disorder, that began during active service and is related to his period of active service.




ORDER

Service connection for an acquired psychiatric disorder, to include a major depressive disorder, is granted.



____________________________________________
Stephen L. Higgs
Acting Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


